Citation Nr: 0119510	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-22 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 1970 decision to grant service connection for 
residuals of a shell fragment wound in the left thigh with a 
depressed scar at a 10 percent evaluation.

2.  Whether there was CUE in a November 1970 decision to 
grant service connection for narrowing of the lumbosacral 
spine at a noncompensable evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

The Board notes that the veteran was granted entitlement to 
individual unemployability in an August 1997 rating decision.


FINDINGS OF FACT

1.  In November 1970, the RO issued a rating decision 
granting service connection for residuals of a shell fragment 
wound in the left thigh with a depressed scar at 10 percent 
evaluation and reaffirming service connection for narrowing 
of the lumbosacral spine at a noncompensable evaluation.

2.  In November 1997, the RO denied the claims of CUE 
regarding those claims.

3.  The veteran did not submit a timely appeal regarding the 
November 1997 rating decision.


CONCLUSIONS OF LAW

1.  The denial in November 1997 of whether there was CUE in a 
November 1970 decision to grant service connection for 
residuals of a shell fragment wound in the left thigh with a 
depressed scar at a 30 percent evaluation is final.  U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.105(a) (2000).

2.  The denial in November 1997 of whether there was CUE in a 
November 1970 decision to grant service connection for 
narrowing of the lumbosacral spine at a noncompensable 
evaluation is final.  U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran established service connection for residuals of a 
shell fragment wound in the left thigh with a depressed scar 
at a 10 percent evaluation in June 1970.  He also established 
service connection for narrowing of the lumbosacral spine at 
a noncompensable evaluation.  He entered a notice of 
disagreement in July 1970, and the RO issued a statement of 
the case in July 1970.  The RO then issued the November 1970 
rating decision evaluating the residuals of the left thigh 
wound at 30 percent, effective from March 1970.  The veteran 
did not appeal the November 1970 rating decision.  The 
November 1970 rating decision accordingly became final.  In 
October 1997, the veteran claimed that clear and unmistakable 
error had occurred in that decision.  The RO denied the claim 
in November 1997.  

The veteran did not enter a timely substantive appeal with 
the November 1997 decision.  He was informed of the decision 
by a letter on November 21, 1997, and he entered a notice of 
disagreement in December 1997.  The RO issued a supplemental 
statement of the case in September 1998.  Although the 
veteran entered a VA Form 9 in December 1998, that was more 
than one year after he was notified of the decision, and it 
was also more than 60 days after the statement of the case 
was issued by the RO.  As a result, the substantive appeal 
was not timely.

The veteran then submitted some new evidence regarding the 
claim, which the RO construed as a new claim.  The RO issued 
a rating decision in which it characterized the issues as 
whether new and material evidence had been submitted to 
reopen the previously denied claim.  The RO determined that 
new evidence had not been submitted.  The veteran disagreed, 
and the present appeal ensued.

Nevertheless, the Board has determined that the issues have 
not been properly presented to the Board.  In this regard, 
because the November 1997 decision became final when the 
veteran did not file a timely appeal, the matter was then 
ended because final CUE claims may not be readjudicated on 
the basis of new and material evidence.  See Russell v. 
Principi, 3 Vet. App. 310, 315, (1992).  The issues as they 
have been presented to the Board are therefore invalid.  In 
other words, the new and material evidence characterizations 
of the issues are essentially an indirect way of appealing 
issues that could not have been appealed directly.  This case 
must therefore be dismissed.


ORDER

The appeal that there was CUE in a November 1970 decision to 
grant service connection for residuals of a shell fragment 
wound in the left thigh with a depressed scar at a 10 percent 
evaluation is dismissed.

The appeal that there was CUE in a November 1970 decision to 
grant service connection for narrowing of the lumbosacral 
spine at a noncompensable evaluation is dismissed.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

